Citation Nr: 1434181	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.  He died in January 2010.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant testified before the undersigned Veterans Law Judge during a videoconference hearing held in May 2013.  A transcript of the hearing has been associated with the record.

The record before the Board consists of a paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  The service-connected disability may be either the principal or a contributory cause of death.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) with generalized anxiety disorder.  His death certificate lists the cause of his death in January 2010 as adult respiratory distress syndrome.  Other conditions contributing to his death were listed as diabetes and arteriosclerotic heart disease.  

The appellant essentially claims that the anxiety, tension, and stress the Veteran experienced during service and his resulting service-connected psychiatric disability caused or significantly contributed to his primary cause of death from adult respiratory distress syndrome.  She further contends that the rigors of war and his psychiatric disability resulted in his development of high blood pressure.  She claims that his high blood pressure lead to his development of diabetes mellitus and arteriosclerotic heart disease, which contributed to his death. 

In support of the appellant's contentions, the appellant's representative submitted a July 2013 letter from a VA physician who reviewed a study published in June 2013 entitled "Posttraumatic Stress Disorder and Incidence of Coronary Heart Disease:  A Twin Study."  According to the physician, the study states that PTSD can increase the risk of coronary disease.  The physician did not offer an opinion as to the facts of this case. 

A medical opinion has not yet been obtained in this case.  Therefore, the Board finds that the claim must be remanded in order to have a VA physician provide a medical opinion regarding the cause of the Veteran's death, to include consideration of the contentions set forth by the appellant and the June 2013 medical study regarding PTSD and coronary heart disease.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the paper claims file and any pertinent evidence in Virtual VA that is not contained in the claims file to a physician with sufficient expertise to address the medical questions presented in this case.  The physician should be directed to review the Veteran's pertinent history and provide opinions on the following inquiries:

(a)  Is it at least as likely as not (50 percent or greater probability) that the stress and rigors of the Veteran's active service caused or materially contributed to any of the certified causes of the Veteran's death (adult respiratory distress syndrome, diabetes mellitus, and atherosclerotic heart disease)?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disability caused or permanently worsened any of the certified causes of the Veteran's death?  The medical study entitled "Posttraumatic Stress Disorder and Incidence of Coronary Heart Disease:  A Twin Study" published in June 2013 must be addressed.  

(c)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused or permanently worsened by his service-connected psychiatric disability?

(d)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension caused or permanently worsened his heart disease?

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.

2.  After the requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the physician for corrective action.

3.  Undertake any other indicated development.

4.  Then, re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

